Citation Nr: 0316384	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  98-00 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1962 to 
April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 RO rating decision.  This 
case was previously before the Board in September 1999 when 
it was remanded for additional development.  


FINDING OF FACT

By a March 2003 RO rating action, the veteran was awarded 
entitlement to TDIU.


CONCLUSION OF LAW

The Board does not have jurisdiction to address the merits of 
a claim of entitlement to TDIU.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the veteran's case, the issue of entitlement to TDIU was 
developed for appellate review.  As indicated above, the 
veteran was awarded entitlement to TDIU by a March 2003 RO 
rating decision.  A March 2003 supplemental statement of the 
case (SSOC) on the issue of entitlement to TDIU was issued 
along with the March 2003 rating decision.  The March 2003 
SSOC indicated that entitlement to TDIU was granted effective 
December 1, 2000.  

The veteran did not respond to the March 2003 rating decision 
or SSOC.  In a VA Form 646, Statement of Accredited 
Representative, which was received by the RO in June 2003,  
the veteran's representative asked that the Board "resolve 
reasonable doubt in the veteran's favor and grant the benefit 
sought on appeal."  The representative also asked that the 
Board "give all due consideration to the veteran's claim 
under the appropriate VA laws, and regulations."  In an 
informal hearing presentation, which was received by the 
Board in June 2003, the veteran's representative argued for 
an earlier effective date for the award of TDIU.

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  As indicated above, 
the issue developed for appellate review by the Board was 
entitlement to TDIU.  Because the veteran was granted 
entitlement to TDIU in March 2003, he received a full grant 
of the benefit sought on appeal.  The effect of the grant is 
that there remains no viable allegation of errors of fact or 
law on the issue of entitlement to TDIU.  Thus, the appeal on 
the merits has become moot by virtue of the full grant of the 
benefit sought-that is, entitlement to TDIU.  The Board 
consequently does not have jurisdiction to review the appeal 
on the question of entitlement to TDIU.  See 38 U.S.C.A. § 
7105.  The appeal of this issue must be dismissed.

The Board recognizes that, in a June 2003 informal hearing 
presentation filed with the Board, the veteran's 
representative argued for an earlier effective date for the 
award of TDIU, and requested that TDIU be established from 
October 25, 1996, the date of the receipt of the veteran's 
original claim.  Nevertheless, it should be pointed out that 
entitlement to an earlier effective date for the award of 
TDIU is a different issue from the issue of entitlement to 
TDIU.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
The effective date issue is not before the Board.  This is so 
because no notice of disagreement on this "down-stream" 
element of the award (effective date) has been filed with the 
agency of original jurisdiction.  Id.  Although the veteran's 
representative made arguments regarding the effective date in 
the June 2003 presentation filed at the Board, this does not 
constitute a notice of disagreement filed with the agency of 
original jurisdiction.  38 U.S.C.A. § 7105(b)(1) (West 2002).  
Absent a properly filed notice of disagreement, followed by a 
statement of the case and timely filed substantive appeal, 
the Board does not have jurisdiction over an issue.  
38 C.F.R. § 20.200 (2002).  




ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


